Action by the infant plaintiff, through her guardian ad litem,, to recover damages for personal injuries suffered by her when run over by the corporate defendant’s truck, and by her father for expenses and loss of services. Order denying defendants’ motion to set aside the verdict and for a new trial, but reducing the verdict for the infant plaintiff from $30,000 to $15,000, upon stipulation of the infant plaintiff’s guardian ad litem, and the judgment entered thereon, unanimously affirmed, with costs. The jury was justified in finding negligence on the part of the driver of the corporate defendant’s truck in backing the truck without due regard for the safety of children playing in the street, and *1016thus running over the infant plaintiff. Present — Lewis, P. J., Hagarty, Cars-well, Johnston and Adel, JJ.